Citation Nr: 0841876	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-38 173	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder (MDD).

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1995 to 
April 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2005 and April 2006 rating 
decisions.  

In the December 2005 decision, the RO continued a 
noncompensable rating for mechanical low back pain.  The 
veteran filed a notice of disagreement (NOD) in December 
2005, and the RO issued a statement of the case (SOC) in May 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2006.

In the April 2006 decision, the RO granted service connection 
and assigned an initial 30 percent rating for MDD.   The 
veteran filed a NOD in September 2006 with the initial 30 
percent rating, and the RO issued a SOC in March 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2007.  

In April 2007, the veteran's representative, on behalf of the 
veteran, requested a hearing before RO personnel.  The 
veteran subsequently submitted written correspondence to the 
Board in April 2007 in which she withdrew this request.

By a May 2007 rating decision, the RO granted a higher 10 
percent rating for mechanical low back pain, effective June 
15, 2004.


FINDING OF FACT

On November 24, 2008, prior to the promulgation of a decision 
in the appeal, the veteran submitted written notification to 
the Board in which she requested withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).  
The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


